Citation Nr: 1611148	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from September 1994 to December 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's April 2015 decision to the United Court of Appeals for Veterans Claims (Court).  In January 2016, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's April 2015 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in January 2016, granting the Joint Motion and returned the case to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the appellant's case.  A review of the documents in Virtual VA reveals VA treatment notes relevant to the claim.  VBMS contains the January 2016 Joint Motion and a statement from the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the January 2016 Joint Motion, in his April 2011 claim, the Veteran reported that he was treated by a psychologist, Dr. R. K. (initials used to protect privacy).  In addition, VA treatment notes dated in January 2012, November 2011, and September 2011 indicated that the Veteran received mental health treatment from a private provider for several years before presenting for treatment at the Detroit VA Medical Center.  Further, during the September 2011 VA examination, the Veteran reported that he had attended therapy from approximately 2006 through June 2011.  The parties noted that the claims file contains no private therapy notes, and it does not appear that VA attempted to obtain those records.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records from the private provider.

The parties also noted that, in a September 2012 VA clinician telephone contact report, the Veteran reported that he had received a letter justifying his request for a service dog to assist with his PTSD symptoms from a VA psychiatrist.  However, the letter has not been associated with the Veteran's claims file.  On remand, the AOJ should obtain a copy of this letter and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After acquiring identifying information and obtaining any necessary authorization, the AOJ should obtain and associate records from the private psychologist, Dr. R. K. (initials used to protect privacy), as identified in the Veteran's April 2011 claim; private psychological clinic noted in the January 2012, November 2011, and September 2011 VA treatment notes; and any other private therapy notes dated from approximately 2006 to June 2011, as noted during the September 2011 VA examination, and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  A specific request should be made for a September 2012 letter from a VA psychiatrist, identified in a September 2012 VA clinician telephone contact report, in which the psychiatrist justified the Veteran's request for a service dog to assist with his PTSD.

2.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination.
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


